702 S.E.2d 302 (2010)
Margaret LAWSON, Employee
v.
ELECTRONIC DATA SYSTEMS CORPORATION, Employer
ACE USA/ESIS, Carrier.
No. 236P10.
Supreme Court of North Carolina.
October 7, 2010.
Margaret Lawson, pro se.
Paul Lawrence, Charlotte, for Electronic Data Systems Corp.

ORDER
Upon consideration of the petition filed on the 3rd of June 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."